By the Court,

Cole, J.
The question presented in this case has already been decided against tbe appellant in Spencer v. Maxfield, 16 Wis., 188. And in tbe opinion filed by Mr. Justice PAINE on tbe motion for a rehearing which was made in that cause, a number of cases are cited which show that tbe decision of "this court was not altogether wanting in authority to support it. The cases of Miller v. Burroughs, 4 Johns. Ch., 436, and Van Buren v. Van Grosbeck, 4 Cowen, 496, which were referred to by tbe counsel for tbe respondent on tbe argument, likewise sustain it. But it is not now proposed to enter into any discussion of the question decided in that' case. It is true we have reviewed that decision, and see no reason for changing the views there expressed.
An effort was made to distinguish this case from that of Spencer v. Maxfield, so as to take it out of tbe rule there laid down. Sucb effort was unsuccessful, as no distinction in princi-*369pie can possibly be made in tbe cases. It is said that tbe bonds in this case were made payable on a specified day, 11 together with interest thereon at the rate of ten per cent, per annum, payable annually on the presentation of the annexed warrants,” and that this language manifests an intention of the parties that the rate of interest stipulated should cease on the maturity of the bond. We confess we are unable to discover any such intention or design, express or implied, in this language. By the clause in the bond above cited, the parties provided for the payment of interest annually at the rate specified, on presentation of the coupons. Quite likely the parties expected that the bond would be paid at maturity. But if it were not so paid, we have no manner of doubt but it was expected and intended that the bond should draw interest at ten per cent, until paid. 'We are unable to place any other construction upon the contract.
The judgment of the circuit court is affirmed.